                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 1 of 7 Page ID #:1054



                                                                1   PIERCE O’DONNELL (SBN 081298)
                                                                    PODonnell@GreenbergGlusker.com
                                                                2   TIMOTHY J. TOOHEY (SBN 140117)
                                                                    TToohey@GreenbergGlusker.com
                                                                3   PAUL BLECHNER (SBN159514)
                                                                    PBlechner@GreenbergGlusker.com
                                                                4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                                5   2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067-4590
                                                                6   Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                                7
                                                                    Attorneys for Plaintiff
                                                                8   MICHAEL TERPIN
                                                                9
                                                                                                  UNITED STATES DISTRICT COURT
                                                               10
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                                          WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    MICHAEL TERPIN,                               Case No. 2:18-cv-06975-ODW-KS
                                                               14
                                                                                            Plaintiff,            REQUEST FOR JUDICIAL
                                                               15                                                 NOTICE IN SUPPORT OF
                                                                    v.                                            PLAINTIFF MICHAEL TERPIN’S
                                                               16                                                 OPPOSITION TO MOTION TO
                                                                    AT&T MOBILITY, LLC; and DOES                  DISMISS THE SECOND
                                                               17   1-25,                                         AMENDED COMPLAINT OF
                                                                                                                  DEFENDANT AT&T MOBILITY,
                                                               18                           Defendants.           LLC
                                                               19                                                 Assigned To:
                                                                                                                  Honorable Otis D. Wright II
                                                               20
                                                               21                                                 Hearing:     May 4, 2020 [off
                                                                                                                               calendar]
                                                               22                                                 Time:        1:30 p.m.
                                                                                                                  Dept./Place: 350 West 1st Street
                                                               23                                                              5th Floor, Courtroom 5D
                                                                                                                               Los Angeles, CA 90012
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                        PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1
                                                                                                                                       FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 2 of 7 Page ID #:1055



                                                                1            Pursuant to Rule 201 of the Federal Rules of Evidence and in further support
                                                                2   of Plaintiff Michael Terpin’s (“Plaintiff”) Opposition to Motion to Dismiss the
                                                                3   Second Amended Complaint of Defendant AT&T Mobility, LLC (the “Opposition
                                                                4   to Dismiss the SAC”) filed on April 13, 2020 (Docket No. 44), Plaintiff respectfully
                                                                5   requests that the Court take judicial notice of two recent decisions in cases arising
                                                                6   out of similar facts involving the same defendant as this case: (1) Order Granting
                                                                7   in Part and Denying in Part Motion to Dismiss in Ross v. AT&T Mobility, LLC
                                                                8   (“Ross”), Case No. 19-cv-0669-JST (N.D. Cal. , May 14, 2020) (Tigar, J) (the
                                                                9   “Ross Order”) attached hereto as Exhibit 1; and (2) Order Re: Defendant’s Motion
                                                               10   to Dismiss the Complaint in Shapiro v. AT&T Mobility, LLC (“Shapiro”), Case No.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   2:19-cv-8972-CBM-FFM (C.D. Cal., May 18, 2020) (Marshall, J.) (the “Shapiro
                                                               12   Order”)), attached hereto as Exhibit 2. Mr. Terpin further requests that the Court
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   take judicial notice of the complaint in Ross attached hereto as Exhibit 3 and the
                                                               14   complaint in Shapiro attached hereto as Exhibit 4.
                                                               15            Legal Authority
                                                               16            Under Rule 201 of the Federal Rules of Evidence, the Court may take
                                                               17   judicial notice of any fact “that is not subject to reasonable dispute because it: (1) is
                                                               18   generally known within the trial court’s territorial jurisdiction; or (2) can be
                                                               19   accurately and readily determined from sources whose accuracy cannot reasonably
                                                               20   be question.” Courts routinely take judicial notice of documents filed in other
                                                               21   courts. See Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We
                                                               22   may take judicial notice of undisputed matters of public record, including
                                                               23   documents on file in federal or state courts.”); HPG Corp. v. Countrywide Home
                                                               24   Loans, 2010 WL 1159552, at *2 (C.D.Cal. Nov. 8, 2010). 1
                                                               25
                                                               26
                                                                    1
                                                                      In addition, Federal Rule of Appellate Procedure 32.1 expressly permits the
                                                               27   citation of all judicial opinions and orders issued after January 1, 2007, even if not
                                                                    published in an official reporter.
                                                               28
                                                                                                                         PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                       2
                                                                                                                                        FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 3 of 7 Page ID #:1056



                                                                1            Both the Ross and Shapiro Orders were issued after Mr. Terpin filed his
                                                                2   Opposition to AT&T’s Motion to Dismiss the SAC in this matter on April 13, 2020.
                                                                3   Both Ross and Shapiro involve allegations similar to those in this matter involving
                                                                4   SIM swaps involving AT&T. See Exhs. 3 and 4. Moreover, in both cases AT&T
                                                                5   sought to dismiss the complaints on grounds that were strikingly similar to the three
                                                                6   motions to dismiss that AT&T has filed in this case, including its most recent
                                                                7   motion to dismiss the SAC. Significantly, in both Ross and Shapiro, the courts
                                                                8   rejected arguments by AT&T similar to the one that it brings here to strike Mr.
                                                                9   Terpin’s claim for punitive damages in the SAC. Plaintiff therefore requests
                                                               10   judicial notice of the Ross and Shapiro Orders as persuasive authority in support of
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Mr. Terpin’s Opposition to AT&T’s motion to strike Mr. Terpin’s punitive
                                                               12   damages demand.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            The Allegations in Ross and Shapiro are Similar to Those in This Case.
                                                               14            The allegations in Ross and Shapiro are strikingly similar to those of this
                                                               15   case. See Exhs. 3 and 4. Indeed, the court in Ross noted that similarity in
                                                               16   following the Court’s decisions on AT&T’s motions to dismiss Mr. Terpin’s
                                                               17   claims. Citing this Court’s February 24, 2020 Order in Terpin v. AT&T Mobility,
                                                               18   LLC, 2020 WL 883221 (C.D.Cal. Feb. 24, 2020) (which denied AT&T’s attempt to
                                                               19   dismiss certain claims in Mr. Terpin’s First Amended Complaint), the court in Ross
                                                               20   stated that the “[Terpin] case involves claims and allegations very similar to those
                                                               21   at issue here . . . . There, the plaintiff alleged that hackers gained control over his
                                                               22   AT&T phone number through an unauthorized SIM swap that was assisted by an
                                                               23   AT&T employee. Id. at *1. This allowed the hackers to gain access to his
                                                               24   telephone calls and text messages, and as a result, the hackers were able to use his
                                                               25   telephone number for two-factor authentication to ultimately access his financial
                                                               26   and other accounts and steal substantial funds from the plaintiff. Id.” 2 Exh. 1, Ross
                                                               27
                                                                    2
                                                                     The court in Ross v. AT&T Mobility rejected AT&T’s argument in that case that it
                                                               28   was different than this matter because Terpin had informed AT&T of a prior SIM
                                                                                                                         PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                        3
                                                                                                                                        FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 4 of 7 Page ID #:1057



                                                                1   Order at 17-18; see also Ross Order at 24 (“Terpin . . . involves claims arising out
                                                                2   of SIM swap based on allegations very similar to those at issue here. . . .”)
                                                                3            The facts giving rise to Shapiro are also very similar to those of this case.
                                                                4   See Exh. 4. In the complaint in that action, Mr. Shapiro alleged that he was an
                                                                5   AT&T customer and the victim of a SIM swap which resulted in the loss of more
                                                                6   than $1.8 million in cryptocurrency. Id; see also Shapiro Order at 6-7. Mr. Shapiro
                                                                7   further alleged that AT&T allowed its employees to illegally access his account to
                                                                8   effectuate the SIM swap and that AT&T failed to provide adequate security to
                                                                9   safeguard his account and data from unauthorized access. Id.
                                                               10            The Ross and Shapiro Courts Denied AT&T’s Motions to Dismiss
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Claims for Punitive Damages at the Pleading Stage.
                                                               12            The courts in both Ross and Shapiro denied AT&T’s motion to dismiss the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   punitive damages claims on grounds that further support Mr. Terpin’s opposition to
                                                               14   AT&T’s similar motion in this case. For example, in his Opposition to Dismiss the
                                                               15   SAC, Mr. Terpin argues that AT&T “consciously and maliciously put in place a
                                                               16   system that it knew would not protect the security and privacy of its customers’
                                                               17   personal information.” Opposition at 13. Mr. Terpin further argues that AT&T is
                                                               18   liable for punitive damages because of the actions of its corporate managerial
                                                               19   employees in implementing and maintaining a system that did not protect the
                                                               20   private information and communication of its customers.” Id. He further alleges
                                                               21   that although AT&T was aware of its obligation to protect its customers’ personal
                                                               22   information and had an obligation under the FCA to protect the confidential
                                                               23   information of its customers, it established a system that it knew could not prevent
                                                               24   its employees from disclosing personal information to unauthorized individuals. Id.
                                                               25   at 14.
                                                               26
                                                               27
                                                                    swap which had placed AT&T on notice finding that such a difference “was not
                                                               28   dispositive.” Exh. 1, Ross Order at 18.
                                                                                                                          PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                        4
                                                                                                                                         FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 5 of 7 Page ID #:1058



                                                                1            Mr. Terpin further argues that the punitive damages claim should not be
                                                                2   dismissed because AT&T was aware of the inadequacies of its systems to protect
                                                                3   personal information through a 2015 FCC consent decree (“Consent Decree”) that
                                                                4   had arisen because its employees turned over its customers’ personal information.
                                                                5   Id. Mr. Terpin alleges that AT&T through its corporate officers “deliberately
                                                                6   ignored the requirements of the Consent Decree by establishing and continuing to
                                                                7   promote to its customers a system that it knew did not protect customers’
                                                                8   information.” Id. at 15.
                                                                9            Mr. Terpin further argued in his Opposition that the allegations of the SAC
                                                               10   are adequate to support his claim that AT&T is liable for punitive damages under
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Cal. Civ. Code § 3294(a)-(b) because it was “guilty of oppression, fraud or malice.”
                                                               12   In support, Mr. Terpin cites allegations regarding AT&T’s knowledge of the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   inadequacies of its security and historic pattern of inadequate security that did
                                                               14   nothing to prevent its employees in turning over personal information of customers
                                                               15   to unauthorized individuals. Id. at 16-19.
                                                               16            In Ross, the court rejected arguments similar to those brought here by AT&T,
                                                               17   finding that Mr. Ross had adequately alleged a basis for punitive damages under
                                                               18   Cal. Civ. Code § 3284(a). For example, as it does in this case, AT&T attempted to
                                                               19   dismiss Mr. Ross’ punitive damages claims because Mr. Ross “fails to allege that
                                                               20   any officer, director, or managing agent of AT&T knew about, committed, ratified,
                                                               21   or authorized any of the actions about which Ross complains.” Ross Order at 28.
                                                               22   The court rejected that argument. Citing ExxonMobil Oil Corp. v. S. California
                                                               23   Edison Co., 2013 WL 12166214, at *3 (C.D.Cal. May 1, 2013), the court found that
                                                               24   it was adequate that “Ross alleges that AT&T had a history of its own employees
                                                               25   disclosing customer information without authorization, because AT&T was fined
                                                               26   by the FCC [through the Consent Decree] on the ground that AT&T employees
                                                               27   accessed and sold the data of thousands of AT&T customers to third parties.” Id. at
                                                               28   29. The court further found that the FCA and related rules and regulations required
                                                                                                                        PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                        5
                                                                                                                                       FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 6 of 7 Page ID #:1059



                                                                1   AT&T to protect customers’ personal information and that AT&T had made
                                                                2   promises in its privacy policy to protect such information. Id. at 29-30.
                                                                3            The court in Ross further found that “these allegations are sufficient to raise
                                                                4   the inference that Ross’ unauthorized SIM swap occurred as a result of its
                                                                5   obligations to protect its customers’ information from unauthorized disclosure
                                                                6   pursuant to its own promises and its legal obligations” and denied AT&T’s motion
                                                                7   to dismiss Ross’ request for punitive damages. Id. at 30.
                                                                8            In Shapiro, the court also rejected AT&T’s argument that the allegations of
                                                                9   that complaint were inadequate to allege punitive damages under the standard of
                                                               10   Cal. Civ. Code § 3294. The Shapiro court found that “the Complaint satisfies
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   federal pleading standards for punitive damages because it sufficiently alleges
                                                               12   AT&T’s awareness of the unfitness of its employees and a conscious or reckless
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   disregard of Plaintiff’s rights.” Shapiro Order at 12. In support of its finding, the
                                                               14   court pointed to the 2015 actions of AT&T’s employees in accessing AT&T
                                                               15   accounts and selling personal information (which led to the FCC Consent Decree)
                                                               16   as showing that AT&T knew its employees were unfit and its security inadequate.
                                                               17   Id. The court further cited Mr. Shapiro’s prior interactions with AT&T and prior
                                                               18   SIM swaps to his account as a further basis for punitive damages. Id.
                                                               19            The Court May Take Judicial Notice of the Decisions of the Ross and
                                                               20            Shapiro Courts As Persuasive Authority.
                                                               21            The Court may take judicial notice of the Ross Order and the Shapiro Order
                                                               22   as persuasive authority in support of Mr. Terpin’s opposition to AT&T’s motion to
                                                               23   dismiss. Considering similar facts and similar arguments by AT&T, the courts in
                                                               24   both Ross and Shapiro found that the plaintiffs’ allegations in those cases
                                                               25   adequately supported a claim for punitive damages at the pleading stage based on
                                                               26   AT&T’s prior knowledge of its employees’ turning over personal information of its
                                                               27   customers in the events that led to the 2015 FCC Consent Decree. Moreover, the
                                                               28   courts in both cases cited AT&T’s knowledge of SIM swaps and, in the Shapiro
                                                                                                                          PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                        6
                                                                                                                                         FOR JUDICIAL NOTICE
                                                          Case 2:18-cv-06975-ODW-KS Document 47 Filed 05/26/20 Page 7 of 7 Page ID #:1060



                                                                1   case, the prior dealings of the plaintiff with AT&T, as satisfying the requirements
                                                                2   for alleging punitive damages at the pleading stage.
                                                                3            Accordingly, Mr. Terpin requests that the Court take judicial notice of the
                                                                4   Ross Order and the Shapiro Order which were issued after Mr. Terpin filed its
                                                                5   Opposition to AT&T’s Motion to Dismiss the Second Amended Complaint on
                                                                6   April 13, 2020.
                                                                7   DATED: May 26, 2020                     GREENBERG GLUSKER FIELDS
                                                                                                            CLAMAN & MACHTINGER LLP
                                                                8
                                                                9
                                                                                                            By: /s/ Timothy J. Toohey
                                                               10                                              TIMOTHY J. TOOHEY (SBN 140117)
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                                               Attorneys for Plaintiff MICHAEL
                                                               11                                              TERPIN
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                         PLAINTIFF MICHAEL TERPIN’S REQUEST
                                                                    83764-00002/3791302.1                       7
                                                                                                                                        FOR JUDICIAL NOTICE
